Name: Commission Regulation (EEC) No 1653/87 of 12 June 1987 amending Regulation (EEC) No 1641/71 as regards the quality standards for apples and pears
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product
 Date Published: nan

 No L 153/34 Official Journal of the European Communities 13 . 6 . 87 COMMISSION REGULATION (EEC) No 1653/87 of 12 June 1987 amending Regulation (EEC) No 1641/71 as regards the quality standards for apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, be adapted to include varieties with characteristics corres ­ ponding to the definitions given therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Under the quality standards for apples and pears given in the Annex to Regulation (EEC) No 1641 /71 , to Table A (colouring criteria for apples), the variety 'Alkmene' is added to group C after the variety 'Red Mantet'. Article 2 This Regulation shall enter into force on 1 July 1987. Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular Article 2 (3) thereof, Whereas the quality standards for dessert apples and pears were fixed by Commission Regulation (EEC) No 1641 /71 (3), as last amended by Regulation (EEC) No 1130/86 (4) ; whereas the tables setting out these standards cover a number of varieties : whereas these tables should This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5. 1972, p. 1 . 0 OJ No L 119, 8 . 5 . 1986, p. 46. (3) OJ No L 172, 31 . 7. 1971 , p. 1 . b) OJ No L 103, 18 . 4. 1986, p. 23 .